DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “etching at least a portion of a magnetic field providing element.” It is unclear what Applicant means by “magnetic field providing element.” Specifically, it is unclear whether the “magnetic field providing element” is intended to refer to the magnetic material of the coating layer, the magnet used to apply an external field to the magnetic coating layer, or to something else.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argoitia, USPGPub. No. 2008/0248255.
Regarding claims 1, 14, and 15, Argoitia teaches a stereoscopic magnetic film made by preparing a magnetic ink that includes magnetic particles, forming a printing layer on a base layer using the ink, and forming a stereoscopic pattern on the printing layer by applying a magnetic field to the printing layer. See Abstract, ¶ [0032]-[0033], [0039]-[0043]. Note that although Argoitia does not explicitly refer 

Regarding claims 3 and 17, Argoitia teaches the use of screen ink and/or UV-curable ink (¶ [0047]) and magnetic particles made from a M-Fe-O system (¶ [0049]) or a Fe or Co-based material (¶ [0035]).

Regarding claims 7, 8, and 11, Argoitia teaches using an electromagnet or permanent magnet to adjust the arrangement of the magnetic particles and adjusting the magnetic field applied to each region by varying the polarity of the magnet and/or moving the magnet relative to the magnetic coating (i.e., adjusting the distance between the magnet and the printing layer) (¶ [0009], [0040]-[0041], [0050], [0055]).

Regarding claim 16, Argoitia teaches different orientations of the same magnetic particles in different regions of the product (¶ [0047], [0054]-[0057], Fig. 13).

Regarding claim 20, Argoitia teaches that the product may be applied to authentication (i.e., anti-forgery) and security products (¶ [0047]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Argoitia, USPGPub. No. 2008/0248255, as set forth above.
Regarding claims 2 and 18, Argoitia teaches a size range of 3-50 microns (¶ [0036]). When a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). 

Regarding claim 6, the teachings of Argoitia differ from the present invention in that Argoitia does not teach a plurality of regions having a different thickness. It would, however, have been obvious to one of ordinary skill in the art to select whatever thickness was appropriate for the printing layer on each region of the product of Argoitia based on the intended appearance and desired use of the product. Additionally, recitations of relative size or dimension and matters relating to ornamentation only cannot distinguish the claimed invention from that of the prior art (MPEP 2144.04 I and IV). 

Regarding claim 9, 10, and 12, the teaches of Argoitia differ from the present invention in that although Argoitia teaches adjusting the magnetic field, Argoitia does not specifically teach adjusting the magnetic field by using a material of a geometric shape or a metal material. It would, however, have been obvious to one of ordinary skill in the art that virtually any method could be used to adjust the . 

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Argoitia, USPGPub. No. 2008/0248255, as set forth above, in view of Solc, US Pat. No. 4438179.
Regarding claims 4, 5, and 19, the teachings of Argoitia differ from the present invention in that Argoitia does not teach the use of coated magnetic particles. Solc, however, teaches a process for making coated magnetic particles for use in pigments (Abstract, col. 1 ln. 5-13), the process comprising mixing the magnetic particle with a polymer material in a solution and subsequently drying the mixture (col. 3 ln. 42 – col. 4 ln. 19). Solc teaches that the resulting particles are low-density and useful in pigment and coating applications (col. 1 ln. 5-35). It would have been obvious to one of ordinary skill in the art to use the process of Solc to make the magnetic particles of Argoitia, as doing so would make the particles have a low density and as Solc explicitly teaches particles made according to such a method to be appropriate for use in pigment and coating applications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785